Citation Nr: 0925956	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran testified before the undersigned via video-
teleconference in April 2009.  A transcript has been 
incorporated into the record.

The Board notes that the sole issue perfected for appeal is 
as stated on the title page.  The March 2004 rating decision 
denied service connection for hepatitis C and declined to 
reopen a claim for service connection for residuals of gas 
exposure because the evidence submitted was not new and 
material.  In April 2004 the Veteran submitted a Notice of 
Disagreement that listed only one issue, the service 
connection for hepatitis C.  A February 2005 Report of 
Contact between the Veteran and the RO indicated the Veteran 
believed he had submitted a notice of disagreement regarding 
the residuals of gas exposure claim.  Having given the 
Veteran the benefit of the doubt, the RO issued an October 
2005 Statement of the Case for both issues, hepatitis C and 
residuals of gas exposure.  The Veteran submitted a November 
2005 VA Form 9 with block 9B check in the affirmative, which 
indicated the Veteran was appealing only the issue of "to 
deny service connection for Hepatitis C."  

In February 2006 the RO received additional service treatment 
records and in April 2006 issued a Supplemental Statement of 
the Case regarding service connection for hepatitis C and 
residuals of gas exposure.  See 38 C.F.R. § 3.156(c)(1).  The 
April 2006 cover letter informed the Veteran that he must 
respond within 60 days to perfect any appeal if the 
Supplemental Statement of the Case contained an issue not 
already included on appeal.  This cover letter indicated an 
enclosure of a VA Form 21-4138.  Days later, the RO mailed 
another April 2006 letter to the Veteran explicitly stating 
that the Form 9 already submitted did not list the issue of 
residuals of gas exposure and that the Veteran needed to 
clarify with the RO whether he was pursuing an appeal of that 
issue.  Another VA Form 21-4138 was enclosed with the letter.  
The record does not contain any response from the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C.  His 
service treatment records contain a 1970 enlistment Report of 
Medical Examination, as well as documents dated 1974 through 
1977.  There appear to be no medical treatment records dated 
during 1970 through 1973.  The Board notes there is no formal 
finding of unavailability of service treatment records in the 
record.  Additional effort must be made to determine whether 
there are more service treatment records; the Veteran's 
complete personnel file may also provide documentation to 
corroborate his descriptions of his service.

A review of the presently available service treatment records 
reveal no complaints or treatment relating to Hepatitis C.  
The post-service evidence reveals that that the Veteran was 
diagnosed with hepatitis C in 2000.  The RO did send to the 
Veteran in October 2003 a Risk Factors for Hepatitis C 
questionnaire; however, the Veteran never returned this form 
to the RO.

In February 2006 the RO received the service treatment 
records (1970, 1974-1977) now in the record; prior to 
February 2006, the record appears to have contained only his 
1977 separation Report of Medical Examination and Report of 
Medical History as well as copies of 1977 lab work.  The 
August 2005 VA liver examination and the January 2004 fee-
based VA examinations were both afforded without the benefit 
of these more extensive records.  The Board finds that a 
medical opinion rendered after a review of these 1974 through 
1977 records would be more probative to the issued of the 
etiology of the Veteran's hepatitis C, especially as such 
records reflect at least one finding of abdominal tenderness 
and fatigue, and also reflect a diagnosis of mononucleosis.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Risk Factors for 
Hepatitis C questionnaire for him to 
complete and return in furtherance of his 
claim.

2.  Obtain the Veteran's service personnel 
records to assist in the determining 
whether his current Hepatitis C is 
causally related to active service.  

3.  Ensure that all available service 
treatment records are associated with the 
claims file by requesting any outstanding 
records of the Veteran dated from 1970 to 
1973.  If no additional records can be 
located, then this fact should be 
documented in the record.

4.  Make arrangements with the appropriate 
VA medical examiner to review the claims 
folder for purposes of rendering a medical 
opinion.  The review of the claims folder 
must be clearly indicated in the report.  
The examiner should be informed that the 
medical issue is whether whether it is at 
least as likely as not that Hepatitis C is 
causally related to active service.  The 
examiner should be requested to answer the 
following questions:  

a. When viewed in the context of the 
service treatment records as a whole, do 
the lab results obtained in 1975 and 
thereafter, provide any information 
related to the then-condition of the 
Veteran's liver, any indicia of jaundice 
or its residuals, and/or his eventual 
diagnosis of hepatitis C?

b.  Is it at least as likely as not that 
the complaints and findings of upper 
quadrant pain and tiredness were early 
manifestations of the currently diagnosed 
hepatitis C?

5. The examiner should provide a complete 
rationale for any opinion expressed.  If 
further examination of the Veteran is 
deemed advisable by the examiner to assist 
in forming his/her opinion, such 
examination should be scheduled.

6.  If it is determined that an objective 
examination of the Veteran is necessary 
upon review of this and any other evidence 
submitted by the Veteran, then one should 
be scheduled and all necessary tests 
should be conducted.  The examiner should 
state whether it is at least as likely as 
not that Hepatitis C is causally related 
to active service.  All opinions given 
should be accompanied by a clear rationale 
consistent with the evidence of record.  
If an opinion cannot be rendered without 
resort to speculation, the examiner must 
provide analysis as to why such an opinion 
cannot be rendered.  The claims folder 
must be reviewed in conjunction with any 
examination scheduled, and the examination 
report should indicate that such review 
has occurred.

7.  After the development requested above 
has been completed to the extent possible, 
review the record again and adjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




